IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, : No. 2762 Disciplinary Docket No. 3
                                :
          Petitioner            : No. 136 DB 2019
                                :
           v.                   : Attorney Registration No. 35990
                                :
ALLAN K. MARSHALL,              : (Philadelphia)
                                :
          Respondent            :
                                :


                                   ORDER


PER CURIAM

      AND NOW this 12th day of February, 2021, Respondent’s request for oral

argument is DENIED. Upon consideration of the Report and Recommendations of the

Disciplinary Board, Allan K. Marshall is suspended from the Bar of the Commonwealth

for thirty months. Respondent shall comply with all of the provisions of Pa.R.D.E. 217

and pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).